This is a proceeding under article 78 of the Civil Practice Act to review a determination of respondents, as members of the State Liquor Authority, revoking petitioner’s restaurant liquor license. We hold there was ample credible evidence to justify a finding that petitioner violated subdivision 3-b of section 102 and subdivision 12 of section 106 of the Alcoholic Beverage Control Law. For that reason the determination is unanimously confirmed and the proceeding dismissed, without costs. Present — Carswell, Acting P. J., Johnston, Adel, ’ Sneed and Wenzel, JJ. [See 275 App. Div. 668.] ’